In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 15-083V

*****************************
                                     *                                   Special Master Corcoran
GAIL A. CLEMENTS, Executor Estate of *
RONALD CLEMENTS,                     *
                                     *                                   Filed: December 14, 2015
                Petitioner,          *
                                     *                                   Decision; Attorney’s Fees
           v.                        *                                   and Costs.
                                     *
SECRETARY OF HEALTH AND              *
HUMAN SERVICES,                      *
                                     *
                Respondent.          *
                                     *
*****************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.

Debra A. Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                           ATTORNEY’S FEES AND COSTS DECISION1

        On January 27, 2015, Gail A. Clements filed a petition, on behalf of the estate of Ronald
Clements, seeking compensation under the National Vaccine Injury Compensation Program (the
“Vaccine Program”).2 Thereafter, on August 7, 2015, the parties filed a stipulation settling the case
and detailing the amount to be awarded to Petitioner. ECF No. 11. I subsequently issued a decision
finding the parties’ stipulation to be reasonable and granting Petitioner an award as outlined in the
stipulation. ECF No. 15.



1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
       On December 9, 2015, the parties filed another stipulation, this time regarding attorney’s
fees and costs. ECF No. 19. Petitioner requests reimbursement of attorney’s fees and costs in the
amount of $22,975.58. Id. In addition, and in compliance with General Order No. 9, Petitioner’s
counsel represents that Petitioner has personally incurred out-of-pocket, litigation-related expenses
in conjunction with this proceeding for which Petitioner requests costs reimbursement of costs in
the amount of $4,500. Id. These amount represent sums to which Respondent does not object. Id.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
(a) an award of $22,975.58 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Edward M. Kraus, Esq., for all attorney’s fees and costs; and (b) an award of
$4,500 should be made in the form of a check payable to Petitioner for her out-of-pocket, litigation-
related expenses. Payment of these amounts represents all attorney’s fees and costs available under
42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed pursuant to RCFC Appendix
B, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
parties’ stipulation.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2